The opinion of the court was delivered,
Per Curiam.
This cause having been fully argued and considered, we are of opinion:—
1st. That the instrument called a certificate of consolidation of the Atlantic and Great Western Railway Company, dated 19th of August 1865, was a lawful and valid instrument for the purposes therein expressed, and upon being filed in the office of the secretary of the Commonwealth constituted the defendants a legal corporation in the state of Pennsylvania.
2d. That nul tiel record is well replied to the defendants’ pleas, and the demurrers to the replication must be overruled. But the defendants have leave to rejoin, that there is such a record with a prout patet recordum.
3d. If in support of such rejoinder the defendant shall produce the contract, agreement and act of consolidation set forth in answer to the oyer craved by the Attorney-General, with evidence that the same was deposited with the secretary of state in his office on the 3d day of October 1865, the opinion of this court will be that the defendants have fully complied with the requirements of law in respect to said instrument; that it became , then and there the duty of the secretary of the Commonwealth to file the same of record ; that as against the Commonwealth the legal presumption must be, that the secretary performed his duty and filed the same of record, and that it has remained and still remains filed of record ■ in his office, and judgment will accordingly be entered for the defendants upon inspection of the instrument and such proof. If in the opinion of counsel any endorsement of the date of filing by the secretary be necessary, a mandamus would lie to command him to add the appropriate date and tc perform every other necessary act in the premises.